Order entered January 12, 1968, unanimously modified, on the facts and the law, to vacate dismissal of the complaint and to grant a stay of the action until arbitration has been had, without costs or disbursements to any party. We agree with Special Term that the issue presented by the pleadings is properly arbitrable and that the defendant under its pleading is entitled to such arbitration. However, the order, perhaps inadvertently, grants relief in excess of that in that it dismisses the complaint, which eoneededly is not warranted. Concur— Steuer, J. F., Tilzer, Rabin, McNally and Bastow, JJ.